DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/365,009 filed 03/26/2019 by Satoshi Takata.
Claims 1-4 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites multiple periods, including in lines 14, 16, and 17.   

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
JINFEI (CN 108532285 A) – JINFEI teaches a composition of an antifouling nano-plating layer that includes nano-ATO antimony doped tin oxide and fluorine containing compound, where the fluorine containing compound is fluorine containing acrylic resin (paragraph 0010).  However, in JINFEI the fluorine containing acrylic resin is not taught as being part of the ATO compound.  
IGUCHI (JP 2008189541 A) – IGUSHI teaches an infrared cutoff compound that includes antimony tin oxide (paragraph 0004).  The infrared shielding compound further contains a fluoroalkyl group (paragraph 0006).  By adding a fluoroalkyl group an infrared shielding ability reduction preventing component, it is possible to suppress a decrease in infrared absorbing ability (paragraph 0009).  The fluoroalkyl group can be introduced into the infrared shielding film by using a component containing a fluoroalkyl group as a part of the raw material for forming the infrared shielding film (paragraph 0010).  However, IGUCHI does not explicitly teach or suggest that ATO includes a partial structure represented by general formula (1).
In addition none of the prior art of record explicitly teaches or suggests a fuel cell separator comprising an ATO film having an alkyl group substituted by at least one fluorine atom, wherein an element ratio of fluorine to tin in the film is 3 or more and 7 or less.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722